Case 8:18-cv-01312-MSS-CPT Document 17 Filed 03/18/20 Page 1 of 2 PageID 54



                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                       TAMPA DIVISION

  DAWN BISHOP,

        Plaintiff,                                     CASE NO.: 8:18-cv-01312-MSS-CPT
 v.

  CREDIT ONE BANK, N.A.,

        Defendant.


_____________________________________________________________________________

                           NOTICE OF PENDING SETTLEMENT


       Plaintiff, DAWN BISHOP, by and through her undersigned counsel, hereby submits this

Notice of Settlement and states that Plaintiff, DAWN BISHOP, and Defendant, CREDIT ONE

BANK, N.A., have reached a settlement with regard to this case and are presently drafting,

finalizing, and executing the settlement and dismissal documents. Upon execution of same, the

parties will file the appropriate dismissal documents with the Court.



                                               /s/Amanda J. Allen, Esq.
                                               Amanda J. Allen, Esq.
                                               Florida Bar No.: 98228
                                               THE CONSUMER PROTECTION FIRM, PLLC
                                               4030 Henderson Blvd.
                                               Tampa, FL 33629
                                               Telephone: (813) 500-1500
                                               Facsimile: (813) 435-2369
                                               Amanda@TheConsumerProtectionFirm.com
                                               Shenia@TheConsumerProtectionFirm.com
                                               Attorney for Plaintiff
Case 8:18-cv-01312-MSS-CPT Document 17 Filed 03/18/20 Page 2 of 2 PageID 55




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that, on March 18, 2020, the foregoing was served using the

CM/ECF system, which will provide electronic notice of filing to all counsel of record.



                                                 /s/Amanda J. Allen, Esq.
                                               Amanda J. Allen, Esq.
                                               Florida Bar No.: 98228
                                               THE CONSUMER PROTECTION FIRM, PLLC
                                               4030 Henderson Blvd.
                                               Tampa, FL 33629
                                               Telephone: (813) 500-1500
                                               Facsimile: (813) 435-2369
                                               Amanda@TheConsumerProtectionFirm.com
                                               Shenia@TheConsumerProtectionFirm.com
                                               Attorney for Plaintiff
